DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 12/28/2020 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made final.

Response to Arguments
Applicant's arguments filed on 12/28/2020 have been fully considered but they are not persuasive.
Examiner finds that the Kangarloo and Henschke references teach the newly amended claims. Kangarloo teaches a system for facilitating medical image analysis by automatically selecting relevant anatomical regions of interest based on data such as patient presentation. The utility of this system is that relevant medical imaging is selected, after which it can be analyzed for diagnosis. Henschke teaches computer aided diagnosis in which a relevant medical scan is input and the system detects abnormalities in the image. The combination constitutes the repeatable and predictable result of simply using Kangarloo’s system for image selection with Henschke for image processing. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Lastly, applicant has not responded to the previous rejection under 35 USC 112(b), thus the rejection is being maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,282,840. Although the claims at issue are not identical, they are not patentably distinct from each other:

retrieving an image representation of a sample structure from an image database; (claim 1)
automatically selecting a generic structure from a database based on an imaging modality of the sample structure, at least one knowledge representation stored in a second database, said knowledge representation being associated with said selected generic structure, the knowledge representation being specific to the imaging modality; (claim 1)
mapping the selected generic structure to the sample structure; (claim 1)
automatically determining at least one region of interest within the sample structure based on contents of the image representation of the sample structure or allowing the user to select a region of interest based on contents of the image representation of the sample structure; (claims 1 and 18)
automatically selecting at least one diagnostic finding or allowing the user to select at least one diagnostic finding from a focused set knowledge representations based on the at least one region of interest and the imaging modality; (claims 1 and 18)
retrievably storing the at least one diagnostic finding in the electronic record; (claim 1)
and monitoring the electronic record for changes to the at least one diagnostic finding or new diagnostic findings and using such changes or new diagnostic findings to update the knowledge representation in the second database. (claims 1 and 17)

Drawings
Figs. 1-3 and 12 of the drawings are objected to under 37 CFR 1.83(a) because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitation "the electronic record”.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangarloo (US PGPub 2009/0228299) in view of Henschke (US PGPub 2009/0083075).
Regarding claim 1, Kangarloo discloses a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation, said method comprising the steps of: (Kangarloo teaches a system for facilitating medical image analysis based on automatically selecting anatomical regions of interest based on a knowledge representation, see ¶ 0126. The knowledgebase is updated at ¶ 0072.) 
retrieving an image representation of a sample structure from an image database; (See Fig. 4 and ¶ 0025 which teach receiving an input imaging study.)
automatically selecting a generic structure from a database based on an imaging modality of the sample structure, at least one knowledge representation stored in a second database, said knowledge representation being associated with said selected generic structure, the knowledge representation being specific to the imaging modality; (¶ 0099 teaches selecting a generic atlas structure based on imaging modality. ¶ 0033 teaches an associated knowledge representation.)
 mapping the selected generic structure to the sample structure; (Fig. 4 and ¶ 0126 teach mapping the generic structure to the imaging study.)
automatically determining at least one region of interest within the sample structure; (¶ 0126 teaches obtaining regions of interest in the imaging studies)

In the field of computer aided diagnosis Henschke teaches:
automatically determining at least one region of interest within the sample structure based on contents of the image representation of the sample structure or allowing the user to select a region of interest based on contents of the image representation of the sample structure, (¶ 0048 teaches, “computer aided diagnosis for the detection of lung cancer from CT images.”)
automatically selecting at least one diagnostic finding or allowing the user to select at least one diagnostic finding from a focused set knowledge representations based on the at least one region of interest and the imaging modality; (As above, ¶ 0048 teaches selecting a diagnostic finding of candidate lung nodules in certain regions in lung imaging.)
retrievably storing the at least one diagnostic finding in the electronic record; and (See ¶ 0048 and 0050.)
monitoring the electronic record for changes to the at least one diagnostic finding or new diagnostic findings and using such changes or new diagnostic findings to update the knowledge representation in the second database. (¶ 0050 teaches updating the computer aided diagnosis system, “quality of a detection system may be improved by training it with new data 402. In one example, the new data may be incorporated into the historical database and combined with previous data.”)
It would have been obvious to one of ordinary skill in the art to have combined Kangarloo’s automated medical imaging selection system with Henschke’s computer 
Regarding claim 2, the above combination discloses the method of claim 1, wherein the step of allowing the user to select at least one diagnostic finding from the focused set of knowledge representation includes allowing the user to enter the at least one diagnostic finding using free-form text. (See Kangarloo ¶ 0038 and 0072 in which text is analyzed via natural language processing.)
Regarding claim 3, the above combination discloses the method of claim 1, wherein the selected generic structure is related to the sample structure by imaging modality and one or more attributes selected from the group (size, dimensions, area, shape, volume, weight, density, location, anatomical organ, and orientation). (See Kangarloo ¶ 0099 which teaches selecting a generic atlas structure based on imaging modality and location.)
claim 4, the above combination discloses the method of claim 1, wherein the selected generic structure has coordinate data defined therein. (See atlas images at Kangarloo ¶ 0050-0051.)
Regarding claim 5, the above combination discloses the method of claim 1, wherein the knowledge representation is specific to an anatomical organ in which the region of interest is located and the imaging modality. (As above, see Kangaraloo ¶ 0099)
Regarding claim 6, the above combination discloses the method of claim 4, further comprising: using the coordinate data to generate natural language statements describing a location of the region of interest in the anatomy; automatically generating a diagnostic report based on the at least one diagnostic finding, and including the natural language statements describing the location of the region of interest in the anatomy; and storing the diagnostic report in the electronic record. (Kangaraloo ¶ 0086-0088 and Fig. 3)
Regarding claim 7, the above combination discloses the method of claim 1, wherein the step of automatically selecting a generic structure is based on the imaging modality and a comparison of content of the sample structure to the content of the generic structure. (As above, see Kangarloo ¶ 0099 which teaches selecting a generic atlas structure based on imaging modality and location.)
Regarding claim 8, the above combination discloses the method of claim 1, further comprising: for each at least one region of interest automatically selecting follow- up care or allowing the user to select from a focused set of follow-up care options, and 
Regarding claim 9, the above combination discloses the method of claim 8, wherein the step of monitoring the electronic record includes checking for changes to the selected follow-up care and using such changes to update the knowledge representation in the second database. (Henschke ¶ 0042 teaches updating the treatment plan system based on new training and input data.)
Regarding claim 10, the above combination discloses the method of claim 1, wherein the step of monitoring the electronic record includes checking for changes to treatment outcome and using such changes to update the knowledge representation in the second database. (Henschke ¶ 0040 and 0042 teach personalizing the treatment plan with changes and updating the treatment plan knowledgebase based on new training and input data.)
Regarding claim 11, the above combination discloses a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation, comprising the steps of: (see rejection of claim 1)
retrieving an image representation of a sample structure depicting at least a portion of an anatomical organ from an image database; (see rejection of claim 1 and Kangarloo Fig. 4 and ¶ 0025 which teach receiving an input imaging study.)
determining at least one region of interest within the sample structure based on contents of an image representation of the sample structure or allowing the user to select a region of interest based on contents of the image representation of the sample structure; (see rejection of claim 1)

retrievably storing the at least one diagnostic finding in the electronic record; (see rejection of claim 1)
monitoring the electronic record for changes and/or additions to the at least one diagnostic finding and updating the knowledge representation to reflect the changes and/or additions to the at least one diagnostic finding. (see rejection of claim 1)
Regarding claim 12, the above combination discloses the method of claim 11, wherein the step of monitoring the electronic record includes checking for changes to treatment outcome and using such changes to update the knowledge representation in the database. (see rejection of claim 10).
Regarding claim 13, the above combination discloses a method for integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation, the method comprising the steps of: (see rejection of claim 1)
recording at least one diagnostic finding for a given region of interest in an electronic record, where the region of interest was determined based on contents of an image representation of a sample structure depicting at least a portion of an anatomical organ; (see rejection of claim 1)
monitoring the electronic record for changes to the at least one diagnostic finding for the region of interest; and (see rejection of claim 1)

Regarding claim 14, the above combination discloses the method of knowledge representations specific to the anatomical organ and an imaging modality used to capture the image representation claim 13, further comprising:
retrieving an image representation of sample structure depicting at least a portion of an anatomical organ from an image database; (see rejection of claim 1)
automatically determining at least one region of interest within the sample structure based on contents of an image representation of the sample structure or allowing the user to select a region of interest; (see rejection of claim 1)
automatically selecting at least one diagnostic finding or allowing the user to select at least one diagnostic finding from a focused set of knowledge representations specific to at least one of the anatomical organ and an imaging modality used to capture the image representation; and (see rejection of claim 1)
retrievably storing the at least one diagnostic finding in the electronic record. (see rejection of claim 1)
Regarding claim 15, the above combination discloses the method of claim 13, wherein the step of monitoring the electronic record includes checking for changes to treatment outcome and using such changes to update the knowledge representation in the database. (see rejection of claim 10)

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                            

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661